 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    STEVEN GARDUNO,                                   No. 2:15-cv-02370 MCE AC P
12                       Plaintiff,
13           v.                                         ORDER
14    MIKE MCDONALD, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 3, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 24. Plaintiff has

23   not filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed December 3, 2018, (ECF No. 24) are

28   ADOPTED in full;
                                                        1
 1          2. Previously-named defendant Warden Mike McDonald is DISMISSED from this action
 2   without prejudice;
 3          3. This case shall proceed on Plaintiff’s remaining claims.
 4          IT IS SO ORDERED.
 5   Dated: January 16, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                      2
